Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a heat exchanger (e.g. Figure 12) comprising: a core plate (e.g. 51), a tank body (e.g. 52), a gasket (e.g. 53), and a plurality of tubes (e.g. 2).  The tank body includes a corrugated portion (e.g. 525) defining alternating protruding (e.g. 523) and recessed (e.g. 524) portions.  The core plate includes a tube connection surface (e.g. 511), a sealing surface (e.g. 512), and an inclined surface (e.g. 513).  There are a plurality of ribs (e.g. 530) on the inclined surface of the core plate, where an outer end of each rib is located on an outer side of an outer end of each tube in a width direction, where an inner end of each rib is located on an inner side of the outer end of each tube in the width direction, and where the plurality of ribs of the core plate oppose the protruding portions of the tank body.

The art of record discloses a heat exchanger (Hakamata US 4,997,035), comprising: a core plate (4), a tank body (2), a gasket (10), and a plurality of tubes (8a).  While Hakamata discloses the core plate as having an inclined surface (4d) between a tube connection surface and a sealing surface (4f) (Figures 3 and 7), Hakamata does not teach or disclose the core plate as having ribs or the tank body as having a corrugated portion as recited in claim 1.
The art of record also discloses a heat exchanger (Helmut WO 2008/151680), comprising: a core plate (3), a tank body (4), and a plurality of tubes (1).  While Helmut discloses the tank body as having a corrugated portion (Figures 14-17), Helmut does 
Similarly, the art of record discloses a heat exchanger (Beatenbough US 4,997,035), comprising: a core plate (10), a tank body (30), and a plurality of tubes (11).  While Beatenbough discloses the tank body as having a corrugated portion (17, 28, 37), Beatenbough does not teach or disclose the core plate as having ribs formed on an inclined surface as recited in claim 1.
The art of record also discloses a heat exchanger (Sugito US 2008/0000626), comprising: a core plate (20), a tank body (21), and a plurality of tubes (10).  While Sugito discloses the core plate as having ribs (223)(Figure 3B), Sugito does not teach or disclose the core plate as having ribs formed on an inclined surface between a tube connection surface and a sealing surface such that the ribs oppose protruding portions formed on the tank body as recited in claim 1.
While the art of record discloses heat exchangers comprising core plates having ribs and tank bodies having corrugated portions, there does not appear to be a teaching found in the art or record that would suggest combining (i) ribs on an inclined surface between a tube connection surface and a sealing surface of a tube sheet with (ii) protruding portions on a tank body such that the ribs oppose the protruding portions as recited in amended claim 1 without relying on impermissible hindsight or substantial redesign.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763